Per Curiam,
The only noticeable difference between this case and the case between the same parties decided by us in February last, and reported in 53 Pa. Superior Ct. 50, is that the notes involved in the latter were drawn by the defendant to his own order and were indorsed by him in blank, while the note involved in the present *387case was drawn to the order of the plaintiff. In other respects the averments of the statement of claim and of the affidavits of defense in the two cases are substantially the same. In our opinion, the difference we have noted would not justify a different conclusion as to the sufficiency of the affidavit of defense to prevent summary judgment. For the reasons given in the case cited, the judgment is reversed and a procedendo awarded.